DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Altman (US 2013/0217332).
Regarding claims  1, 8, 10, 17 and 20,
Altman teaches an apparatus for location-based authentication, comprising: 
	a platform operable to receive a transitory identifier from a sensor ([120] teaches broadcast receivers 142, mobile proximity broadcast receivers 138, third-party systems 101, and other support systems and/or services 102);
an application on a mobile device(110 fig. 1) including a processing unit and a memory ([0506] teaches that the wireless identity transmitter 110 may include a microcontroller 3802 and a memory 3808);
wherein the application on the mobile device is operable to cause the mobile device to construct a signal, wherein constructing the signal includes constructing a changing identifier([0080] teaches that broadcast messages include identification information (i.e., identifiers) associated with the wireless identity transmitters and/or their users wherein such identifiers may be periodically changed and encrypted (i.e., rolling identifiers)), combining the changing identifier with a unique identifier ([0080] further teaches that broadcast messages may include other identifying information, such as Bluetooth.RTM. MAC addresses, nonces or counters, metadata and other data) to form a transitory identifier, and packaging the transitory identifier into the signal ([0080] teaches that the broadcast messages may be single packet transmission, as an example, the payload of an embodiment broadcast message may be a broadcast message including 20 bits representing a nonce or counter and 60 bits representing a rolling identifier generated in a manner known to a central server, such as generated based on a unique device ID using a pseudo-random function or an encryption algorithm); 
wherein the mobile device is operable to transmit the signal comprising the transitory identifier ([0080] teaches that  broadcast signals are initially broadcast by wireless identity transmitters);
 wherein a platform is operable to receive the transitory identifier, extract the changing identifier and the unique identifier from the transitory identifier, construct a second changing identifier based on the unique identifier ([0097] of Altman teaches that based on information obtained during registration operations between the central server and wireless identity transmitters, the central server may store unique information about each wireless identity transmitter. Using such stored information, the central server may generate a series of model payloads that the wireless identity transmitter is expected (or likely) to broadcast within a time period, such as a 24-hour period), and validate an identification by comparing the second changing identifier and the changing identifier([0097] of Altman teaches that the central server may be configured to identify wireless identity transmitters by matching received encrypted payloads with pre-generated payloads). a user device (110 fig. 1), a sensor ([0152] teaches element 142 including a sensor; fig. 1)  and a backend platform (120).
Regarding claims 2 and 11,
Altman teaches that a sensor is operable to receive the signal and transmit the transitory identifier to the platform ([0120] teaches that the wireless identity transmitters (WITs) 110 may broadcast messages that may be received by nearby proximity broadcast receivers 142 and/or the mobile proximity broadcast receivers (MPBRs) 138 via short-range wireless signals. The proximity broadcast receivers 142, 138 may utilize long-range communications to relay received broadcast messages as sighting messages to the central server 120 via the Internet 103.)
Regarding claim 3,
Altman teaches that the mobile device is further operable to increase or decrease a transmission rate for transmitting the signal based on a determined idleness of the mobile device([0513] teaches providing a wireless identity transmitter 110 with a motion-sensitive switch 3812 so if the item is stolen, the motion switch may activate the wireless identity transmitter 110 to allow the item to be tracked. )


Regarding claims 4, 12 and 18,
Altman teaches that the signal is a low energy signal ([0516] teaches communicate via various low-energy, wireless communication protocols; [0005] teaches utilizing Bluetooth- low energy).
Regarding claims 5 and 13,
Altman teaches that the signal is a Bluetooth Low Energy Signal (BLE) ([0005] teaches that the wireless identity transmitter may broadcast a unique and secure identification code using short-range wireless signaling technology, such as Bluetooth.RTM. Low Energy (LE)).
Regarding claims 7, 16 and 19,
Altman teaches that the changing identifier changes based on a changing time interval([0096] teaches that the wireless identity transmitter may maintain a nonce or counter (or clock data) that periodically increments to represent the passage of time and that may be used in various encryption methods.)
Regarding claim 14,
Altman teaches that the changing identifier extracted from the transitory identifier is encrypted or wherein the transitory identifier is encrypted ([0080] teaches sending changeable and encrypted Identification information).

Regarding claim 15,
Altman teaches that the changing identifier is based on an original account timestamp, a changing time interval, or a current timestamp([0097] teaches that the central server may store unique information e.g., the secret key, device identifier (or device ID) either of which corresponding to “a unique identifier, and a unique encryption key").
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-5, 7, 8, 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,922,473 to HAWORTH. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Regarding claims 1, 10 and 17,
	Claim 1 of U.S. Patent No. 9,922,473 teaches “An apparatus for location-based authentication, comprising: an application on a mobile device including a processing unit and a memory; wherein the application on the mobile device is operable to cause the mobile device to construct a signal, wherein constructing the signal includes constructing a changing identifier, combining the changing identifier with a unique identifier to form a transitory identifier, and packaging the transitory identifier into the signal; wherein the mobile device is operable to transmit the signal comprising the transitory identifier; wherein a platform is operable to receive the transitory identifier, extract the changing identifier and the unique identifier from the transitory identifier, construct a second identifier based on the unique identifier, and validate an identification by comparing the second identifier and the changing identifier.”
Regarding claim 2,
Claim 1 of U.S. Patent No. 9,922,473 teaches “a sensor is operable to receive the signal and transmit the transitory identifier to the platform.”

Regarding claim 4,
 Claim 1 of U.S. Patent No. 9,922,473 teaches “…the signal is a low energy signal.”
Regarding claim 5,
Claim 1 of U.S. Patent No. 9,922,473 teaches “… the signal is a Bluetooth Low Energy Signal (BLE).”
Regarding claims 7 and 19,
Claim 1 of U.S. Patent No. 9,922,473 teaches “… the changing identifier changes based on a changing time interval.”
Regarding claim 8,
Claim 1 of U.S. Patent No. 9,922,473 teaches “… the second identifier is a second changing identifier.”
Regarding claim 11,
Claim 1 of U.S. Patent No. 9,922,473 teaches “… the sensor receives the transitory identifier from a mobile device.”
Regarding claims 12 and 18,
Claim 1 of U.S. Patent No. 9,922,473 teaches “… the transitory identifier is received by the sensor as part of a low energy signal.”
Regarding claim 13,
Claim 1 of U.S. Patent No. 9,922,473 teaches “… the transitory identifier is received by the sensor as part of a Bluetooth Low Energy (BLE) signal.”
Regarding claim 14,
Claim 1 of U.S. Patent No. 9,922,473 teaches “…the changing identifier extracted from the transitory identifier is encrypted or wherein the transitory identifier is encrypted.”
Regarding claim 15,
Claim 1 of U.S. Patent No. 9,922,473 teaches “… the changing identifier is based on an original account timestamp, a changing time interval, or a current timestamp.”
Regarding claim 16,
Claim 1 of U.S. Patent No. 9,922,473 teaches “…the changing identifier changes based on a changing time interval.”
Regarding claim 20,
Claim 1 of U.S. Patent No. 9,922,473 teaches “… the second identifier is a second changing identifier.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689